Citation Nr: 0823038	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-25 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material to reopen a claim for service 
connection for an organic mood disorder has been received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1978 to May 1981, and from March 1985 to March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision.  The veteran 
filed a notice of disagreement (NOD) on July 1, 2002, and the 
RO issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2003.

In September 2005, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In May 2006, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing some action, the 
AMC continued the denial of the claims, as reflected in the 
February 2008 supplemental SOC (SSOC), and returned these 
matters to the Board for further appellate consideration.  

As reflected in the February 2008 SSOC, the RO reopened and 
denied the claim for service connection for an organic mood 
disorder on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  Hence, the Board has 
characterized this matter as a request to reopen.

The Board's decision denying the claim for service connection 
for PTSD is set forth below.  For the reasons expressed 
below, the veteran's petition to reopen the previously denied 
claim for service connection is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the AMC.  VA will notify the veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, there are 
no service records or other supporting documents 
corroborating the occurrence of any alleged in-service 
stressor, and the veteran has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, June 2003 and September 2006 letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  Pursuant to the Board remand, the 
September 2006 letter provided the requisite notice under 38 
C.F.R. § 3.304(f)(3) for PTSD claims based on in-service 
personal assault.  The September 2006 letter also informed 
the veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  

After issuance of each letter, and opportunity for the 
veteran to respond, the February 2008 SSOC reflects 
readjudication of the claim.  Hence, while notice was 
provided to the veteran after the August 2001 initial 
adjudication of the claim, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records for his first active duty period, 
service personnel records for both active duty periods, post-
service private medical records, as well VA outpatient 
treatment (VAOPT) records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's Board hearing as well as 
various written statements provided by the veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claim for service connection for 
PTSD, prior to appellate consideration of the claim, is 
needed.

As indicated above, the veteran's service medical records for 
his second active duty period are not of record.  However, 
given the basis for the denial of the claim, the Board finds 
that that these records are not necessary for adjudicating 
the claim for PTSD.  In this regard (as will be discussed in 
more detail below), the claim is being denied because there 
is no credible evidence to verify the occurrence of an any 
alleged in-service stressor.  Here, all of the veteran's 
alleged stressors occurred during his first period of active 
duty.  Neither the veteran nor his representative has 
indicated that the veteran received any psychiatric or other 
treatment during his second period of active duty service 
that would corroborate the occurrence of any of his alleged 
stressors.  Moreover, there is no indication or allegation 
that the any medical records from the veteran's second active 
duty period are otherwise relevant to the disposition of the 
claim for service connection for PTSD.  Under these 
circumstances, a remand to obtain any such existing records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  During the pendency of this appeal, in 
March 2002, 38 C.F.R. § 3.304(f) was amended, effective March 
7, 2002, with respect to claims based on personal assault.  
See 67 Fed Reg. 10330-10332 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f)(3) (2007).

The veteran has been diagnosed with PTSD, as indicated, for 
example, in a January 2008 VA examination report.  That 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD- credible evidence 
that the claimed stressors actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 3.304(f)(1) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not claim, nor do his service records 
reflect, that he engaged in combat or that his claimed 
stressors are combat-related.  Thus, corroboration of the 
occurrence of (a) claimed in-service stressor(s) is required.

On his August 1998 claim for benefits, the veteran stated 
that he had experienced sexual trauma from a rape in 
September 1978.  He added that, from that point on, he 
suffered from emotional trauma as well as dealing with "Cold 
War threats," air raids, drills, and combat-readiness.  

In his response to the PTSD questionnaire specific to claims 
based on personal assault, the veteran only provided the 
dates of incidents as from September 28 to 30, 1978.  In 
accompanying October 1998 correspondence, the veteran stated 
that, in September 1978, while he was stationed in Germany, 
he was sexually assaulted in the shower by eight men and that 
the assaults continued until discharge in 1981.  He also 
stated that he had confided in F. J., a fellow serviceman, 
and that a statement from F. J. would be forthcoming.  

In October 2002 correspondence, the veteran stated that he 
was  sexually assaulted in the shower by three men in 
September 1978 in Germany.  He also indicated that he had 
been stressed from performing border duty without a gun, as 
he was a medic, and from his medic duties, for which he felt 
unprepared.  He also stated that he had to dispose of the 
dismembered remains of one soldier who had committed suicide 
by stepping in front of a train.  He added that he had begun 
using drugs and alcohol to cope.  

During his September 2005 Board hearing, the veteran 
testified about his alleged in-service stressors, all of 
which reportedly occurred in Germany during his first period 
of active duty service from 1978 to 1981.  He testified that 
he had been sexually assaulted multiple times.  He also 
testified that, as a medic, he had to dispose of the remains 
of dead bodies from suicides involving a high speed train.  

During a January 2008 VA examination, the veteran reported 
that the most significant thing that happened while serving 
as a medic in Germany was collecting the dismembered remains 
of individuals who had been killed by a train, and that he 
had done this about 50 times.  He reported that the second 
most significant incident was being sexually assaulted by 
other servicemen in the fall of 1978.  He also described 
having seen the usual activities of the emergency room, 
including having to perform cardiopulmonary resuscitation on 
people who had died.  Based on this information, VA 
physicians diagnosed the veteran with PTSD.  However, there 
is no credible evidence corroborating the occurrence of his 
alleged stressors.  

Initially, the Board observes that most of the above-cited 
stressors are not objectively verifiable, as they are general 
in description and involve events that would not be contained 
in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable. In order to be researched, incidents must 
be reported and documented.").Moreover, of the stressors that 
appear to be capable of verification-the sexual assault and 
suicide deaths-the current record simply does not 
corroborate the occurrence of either stressor or provide a 
basis for further RO action in this regard.  

The veteran's service personnel records reflect that he 
served as a medical aide in Germany from September 29, 1978 
to April 28, 1981.  Two entries in his service medical 
records from his first period of service are potentially 
relevant. An April 1979 entry reflects the veteran's desire 
to consult a doctor about a possible appointment with a 
psychiatrist and his report that he was on the verge of a 
nervous breakdown; the diagnosis was acute anxiety.  A July 
1979 entry reflects that the veteran had a discussion 
regarding situational adjustment.  However, the entries 
contain no mention of any of the veteran's alleged stressors, 
and the remainder of the records from the veteran 's first 
period of active duty service reflect no similar complaints.  

The record also presents no basis for any development to 
attempt to verify the occurrence of any alleged stressor.  38 
C.F.R. § 3.159(c)(2)(i) (2007) provides: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  Here, however, the veteran has not 
provided specific names or other information regarding any 
potentially verifiable stressor.  As such, no such stressor 
can be independently verified through an organization such as 
the U.S. Armed Services Center for Research of Unit Records 
(formerly USASCRUR, then CURR, now the Joints Services 
Records Research Center (JSRRC)).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendment to 38 C.F.R. § 3.304(f) noted 
above reflect a recognition that service records may not 
contain evidence of personal assault, and that alternative 
sources, including testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, may provide credible evidence of an in- service 
stressor premised on personal assault.  See YR v. West, 11 
Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, 
Developing Claims for Service Connection for PTSD Based on 
Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based-even in part-on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3) (2007).

Of note, the veteran's service personnel records reflect that 
he received a letter of commendation in August 1979 for the 
performance of his duties.  The Board observes that this 
tends to weigh against any deterioration in work performance, 
an example of a behavior change that could potentially 
provide a basis for corroborating the occurrence of  in-
service personal assault.  

The Board points out that, in June 2003 correspondence, the 
veteran stated that, in early 1981, he consulted a 
psychiatrist at the 97th General Hospital in Frankfurt about 
the sexual assaults.  Likewise, during his Board hearing, the 
veteran testified that he had seen a psychiatrist at the 97th 
General Hospital in Frankfurt in January or February 1981, 
just prior to discharge.  He testified that he  told the 
psychiatrist about the sexual assaults.  However, according 
to VA Adjudication Procedural Manual M21-1, such mental 
health records are destroyed after 5 years.  See M21-1, Pt. 
III Subpt. i Ch. 4.03 Section b; M21-1MR, Pt. III. Subpt. 
iii. Ch. 2 Sect. A. Para. 1a.  During his Board hearing, the 
veteran confirmed that he had been unable to obtain the 
alleged hospital records.  

Also during the Board hearing, the veteran testified that the 
above psychiatrist was the only person he had told of the 
sexual assaults.  However, as noted above, in the October 
1998 correspondence, the veteran stated that he had told F. 
J., a fellow serviceman, about the assaults and that a 
statement from F. J. would be forthcoming.  No such statement 
has been provided.  Moreover, this contradiction in 
statements by the veteran places in question his recall of 
whether he had, in fact, told anyone at all.  The Board 
further notes that that there are other inconsistencies in 
the record such as the number of servicemen who sexually 
assaulted him as well as the number of dismembered bodies 
that he had to recover as a medic.  

In short, the service records associated with the claims file 
do not verify the occurrence of any of the veteran's alleged 
stressors, the veteran has not identified or furnished any 
existing, corroborating evidence, and the record presents no 
basis for further RO action to attempt to independently 
verify the occurrence of any alleged in-service stressor.

As there is no credible evidence that any claimed in-service 
stressors occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.   In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no credible evidence 
verifies the occurrence of any alleged in-service 
stressor(s), that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that  further RO action on the petition to reopen the claim 
for service connection for an organic mood disorder is 
warranted, even though such will, regrettably, further delay 
an appellate decision on this claim..

In the May 2006 remand, the Board requested, inter alia, that 
the RO send to the veteran a letter that meets the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which held that a claimant must be notified of both the 
criteria to reopen a claim for service connection - to 
include a discussion of the basis for the prior denial - as 
well as the criteria to establish the underlying claim for 
service connection.  Accordingly, in September 2006, the RO 
sent to the veteran a letter informing him that the claim for 
service connection for an organic mood disorder was 
previously denied because there was no indication of a 
chronic psychoneurosis or any evidence of a mood disorder or 
psychosis.  Although there was no indication of a chronic 
psychoneurosis or psychosis at that time, there was evidence 
of a mood disorder.  Thus, the Board observes that the letter 
may be potentially confusing to the veteran.

The Board emphasizes that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, to 
ensure due process, the RO should send to the veteran a 
letter that meets the requirements of Kent, 20 Vet. App. 1, 
in accordance with the factual basis for the prior denial-
that there was no link between the disability and service.  

While this matter is on remand, the RO should attempt to 
locate and associate with the claims file medical records 
from the veteran's second period of active service, which may 
have been of record at some prior point.  See  July 2003 SOC 
and May 2007 SSOC (citing such records as evidence 
considered).

The RO should also give the veteran another opportunity to 
present information and/or evidence in support of the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter meets the 
notice requirements of the Kent (as cited to and discussed 
above).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information, and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the request to reopen the 
claim for service connection for an organic mood disorder.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action  to locate and 
associate with the claims file all  
medical records from his second period of 
active duty service (cited to  in the July 
2003 SOC and May 2007 SSOC (to include 
contact  with the National Personnel 
Records Center, if necessary.  As 
appropriate, the RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
petition to reopen the claim for service 
connection for an organic mood disorder.  
The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO must provide specifically tailored  
notice of the type of evidence needed  to 
substantiate the claim to reopen, to 
include discussion of the evidentiary 
deficiency that resulted in the prior 
denial, as well as notice of what evidence 
is needed to establish the claim for 
service connection, on the merits, 
consistent with Kent (cited to and 
discussed above). 

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the matter of whether 
new and material evidence to reopen the 
claim for an organic mood disorder has 
been received, in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


